DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2021/0333654).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
Zhao et al. disclose (at least in Figs. 2-3):

    PNG
    media_image1.png
    497
    707
    media_image1.png
    Greyscale

Claim 1:	A display panel, comprising: 
a first substrate 100 and a second substrate 200
a liquid crystal layer 400 located between the first substrate and the second substrate
pixel electrodes 1 (pixel electrodes 1 comprising 1st sub-pixel electrodes 11 and 2nd sub-pixel electrodes 21) located on a side of the first substrate proximate to the liquid crystal layer
a light-shielding pattern 3 located on a side of the second substrate proximate to the liquid crystal layer, wherein the second substrate has a light-shielding region 103 shielded by the light-shielding pattern and light-exiting regions 104 not shielded by the light-shielding pattern
a pixel electrode 11 in the pixel electrodes is configured to converge light that enters the pixel electrode from the first substrate
the pixel electrode is used to control a deflection state of a liquid crystal in the liquid crystal layer, so that light passing through the pixel electrode is incident to the light-shielding pattern and/or a corresponding light-exiting region (Figs. 2-3)
Claim 12:
a common electrode 6 and an insulating layer 106 located between the pixel electrodes 1 and the common electrode 6
Claim 13:
wherein the first substrate is a light guide plate 101/7, and the display panel further comprises: light extraction gratings 4 disposed on a side of the light guide plate proximate to the liquid crystal layer 400; and the pixel electrodes 1 are located at a side of the light extraction gratings away from the light guide plate (Fig. 2)
Claim 14:
wherein the light extraction gratings 4 are configured to make light in the light guide plate exit to the pixel electrodes 1 in parallel with each other (Fig. 2)
Claim 17:	A display device, comprising a light source 5 and the display panel according to claim 1 (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108717243 in view of Tan (US 2020/0103697), both provided in IDS.
Claim 1:	CN 108717243 discloses (at least in Fig. 1) a display panel, comprising: 

    PNG
    media_image2.png
    388
    730
    media_image2.png
    Greyscale


a liquid crystal layer 52 located between the first substrate and the second substrate
a light-shielding pattern 6a/6b located on a side of the second substrate proximate to the liquid crystal layer, wherein the second substrate has a light-shielding region shielded by the light-shielding pattern and light-exiting regions not shielded by the light-shielding pattern
control electrodes 51 formed on both sides of the liquid crystal layer 52 used to control a deflection state of a liquid crystal in the liquid crystal layer, so that light passing through the control electrodes 51 is incident to the light-shielding pattern and/or a corresponding light-exiting region
	CN 108717243 does not explicitly disclose the electrode on the underside of the liquid crystal layer is a pixel electrode, and the pixel electrode is configured to converge light that enters the pixel electrode from the first substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode on the underside of the liquid crystal layer as a pixel electrode since it is common knowledge. In addition, Tan discloses (Fig. 1; par. [0031]) that a grid-shaped structure is reused as a grating and an electrode for controlling the refractive index of liquid crystals, such that there is no need to respectively provide an electrode assembly and a grating in a display panel. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 2-8:
	CN 108717243 does not explicitly disclose technical features or calculation as in claims 2-8, such as the pixel electrode includes a plurality of electrode strips arranged in a first direction, and two adjacent electrode strips have a gap in between; wherein widths of the plurality of electrode strips gradually decreased from a center of the pixel electrode to edges of the pixel electrode; wherein gaps of the pixel electrode gradually widened from the center of the pixel electrode to the edges of the pixel electrode; wherein the plurality of electrode strips are equal in height; etc. 
	However, these technical features are conventional means or approximation for Fresnel zone diffraction focusing. The widths of Fresnel zones are usually gradually narrowed, and width calculation formulas are all related to the serial numbers of zones. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain these features. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 10:
wherein the light-shielding pattern includes first light-shielding portions 6b each located between two adjacent sub-pixel units, and a plurality of second light-shielding portions 6a located in the plurality of sub-pixel units in one-to-one correspondence; and an orthographic projection of a second light-shielding portion in the second light-shielding portions on the first substrate is located within an outer 
Claim 11:
wherein the light is monochromatic light 11 (Fig. 1)
Claim 13:
wherein the first substrate is a light guide plate 21, and the display panel further comprises: light extraction gratings 4 disposed on a side of the light guide plate proximate to the liquid crystal layer; and the pixel electrodes 51 (see rejection in claim 1) are located at a side of the light extraction gratings away from the light guide plate (Fig. 1)
Claims 9 and 15-16:
	CN 108717243 does not explicitly disclose technical features as in claims 9 and 15-16, such as wherein the pixel electrode further includes: a conductive connecting sheet disposed on a side of the electrode strips proximate to the first substrate; the conductive connecting sheet is connected to the plurality of electrode strips in the pixel electrode, and the conductive connecting sheet has a light-transmitting structure (claim 9); a planarization layer disposed on a side of the light extraction gratings away from the light guide plate, wherein the planarization layer covers the light extraction gratings and the light guide plate, and a refractive index of the planarization layer is less than a refractive index of the light guide plate (claim 15); and wherein outer borders of 
	However, these technical features are common knowledge, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 17:	A display device, comprising a light source 1 and the display panel according to claim 1 (Fig. 1).
Claim 18:
a reflective lampshade 12 disposed at the light source, the reflective lampshade having a free-form surface reflective layer (Fig. 1)
Claims 20-21: 	CN 108717243 discloses (Fig. 1) an array substrate, comprising: 
a first substrate 21
control electrodes 51 located on a side of the first substrate
wherein a control electrode in the control electrodes is configured to converge light that enters the control electrode from the first substrate

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode on the underside of the liquid crystal layer as a pixel electrode since it is common knowledge. In addition, Tan discloses (Fig. 1; par. [0031]) that a grid-shaped structure is reused as a grating and an electrode for controlling the refractive index of liquid crystals, such that there is no need to respectively provide an electrode assembly and a grating in a display panel. The rationale would have been to use a known method or technique to achieve predictable results.
	CN 108717243 further does not explicitly disclose the pixel electrode includes a plurality of electrode strips arranged in a first direction, and two adjacent electrode strips have a gap therebetween; and widths of the plurality of electrode strips in the first direction gradually decrease from a center of the pixel electrode to edges of the pixel electrode; and wherein gaps of the pixel electrode are gradually widened from the center of the pixel electrode to the edges of the pixel electrode.
	However, these technical features are conventional means or approximation for Fresnel zone diffraction focusing. The widths of Fresnel zones are usually gradually narrowed. Thus, widths of the plurality of electrode strips in the first direction would gradually decrease from a center of the pixel electrode to edges of the pixel electrode; and gaps of the pixel electrode would gradually widen from the center of the pixel electrode to the edges of the pixel electrode. Therefore, it would have been obvious to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 25, 2022